Appeal from a decision of the Workers’ Compensation Board, filed June 22, 1978, as amended by a decision filed August 9, 1979. On November 22, 1974, claimant, an electrician engaged in tunnel construction necessitating the lifting of large, extremely heavy wire cables, suffered chest pains and numbness in his extremities. He finished the day’s work explaining to a coemployee that he was suffering from indigestion. The following day, Saturday, while working at home he again experienced tightness in his chest. That evening he returned home early from a dance because he felt ill. The next day, November 24, 1974, he had episodes of vomiting and was hospitalized. His condition was diagnosed as an acute myocardial infarction. After claimant filed for benefits on September 16, 1976, and a subsequent hearing, the Administrative Law Judge concluded that claimant’s heart attack was not precipitated by his work activity. The board reversed, finding that the work performed on November 22,1974 was excessively arduous and strenuous and precipitated the myocardial infarction. The board, on its own motion, also concluded that claimant’s failure to file the statutory notice (Workers’ Compensation Law, § 18) was excused. The employer and carrier appeal. We concur in the board’s conclusion that claimant sustained an accidental injury arising out of and in the course of his employment with a resulting causally related disability. The only difference between the testimony of claimant’s physician that the strenuous work activity of November 22,1974 was the sole cause of the infarction and that of Dr. Matis, testifying on behalf of the employer and carrier, is that Dr. Matis was of the view that since claimant’s medical records indicated that he had an underlying coronary arteriosclerotic condition, such condition, rather than the work activity, might have caused the infarction. Yet, Dr. Matis conceded that "according to the serum enzymes [the infarction] had to be of one possibly two days’ duration, but certainly not more than two days in duration for the enzymes to have been elevated as they were”. This view appears to be consistent with the occurrence of the infarction on November 22 and claimant’s hospitalization on November 24, 1974 when the enzyme readings were recorded. At most, the testimony of the two doctors created a question of medical fact (Matter of McCormick v Green Bus Lines, 29 NY2d 246), and the resolution of conflicts in medical opinion is for the board (Matter of Currie v Town' of Davenport, 37 NY2d 472). Such a resolution, when supported by substantial evidence, as here, compels our affirmance. We are also of the view that the board properly excused claimant’s failure to give the statutory notice. We have consistently held that where, as here, an accident is witnessed, and employment and hospital records are available, the statutory purpose (Workers’ Compensation Law, §18) is fulfilled since the absence of impediment to defense preparation precludes prejudice (.Matter of Sturmer v Harbor Beer Distr. Corp., 59 AD2d 978). Here, Dr. Matis reviewed claimant’s entire medical history and no complaint was made at the hearing that medical records, or, indeed, any kind of relevant material was not present for review. Further, claimant’s coemployee on November 22, 1974, along with his immediate supervisor, both testified at the hearing. Thus, a question of fact with respect to the issue of prejudice was presented to the board, and we cannot say its conclusion was not